Appeal from an order of the Supreme Court at Special Term, entered August 9, 1979 in Fulton County, which granted defendant’s motion to dismiss Action No. 1, and denied defendant’s motion to dismiss Action No. 2. At the outset it should be noted that insofar as appellant David B. Perue seeks to appeal from dismissal of Action No. 1, he is not aggrieved and his appeal is dismissed. Action No. 2 was commenced by service of a summons with notice on the appellants in the State of Florida. The notice recites: "Notice: The object of this action is to recover damages for fraud and misrepresentation in the sale of real property located in Johnstown, New York and/or for rescission. The relief sought is $10,000.00 with interest.” Special Term noted in its decision: "§ 302, CPLR, provides, [among] other things, that in personam jurisdiction may be had upon a non-domiciliary when said non-domiciliary has committed a tortious act within the State of New York.” The appellants have failed to establish any lack of jurisdiction. In particular their claim that jurisdiction could not lie because it relates to the contractual sale of real property is without merit. Order affirmed, with costs. Mahoney, P. J., Sweeney, Kane, Casey and Herlihy, JJ., concur.